Citation Nr: 0212451	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-12 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disc disease and degenerative joint disease of 
the lumbar spine secondary to the service-connected bilateral 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to November 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  An unappealed January 1989 rating decision denied 
entitlement to service connection for a low back disability 
secondary to the service-connected bilateral knee disability.

2.  An item of evidence received subsequent to the January 
1989 rating decision is so significant that it must be 
reviewed to fairly decide the merits of the veteran's claim.

3.  A low back disability has been shown to be causally 
related to the veteran's service-connected bilateral knee 
disability.

CONCLUSIONS OF LAW

1.  The January 1989 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991 and Supp. 2002).

2.  Evidence received since the January 1989 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for a low back disability secondary to 
the service-connected bilateral knee disability is reopened.  
38 U.S.C.A. § 5108 (West 1991 and Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The veteran's degenerative disc disease and degenerative 
joint disease of the lumbar spine is proximately due to or 
the result of the service-connected bilateral knee 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of service connection for a low back 
disability secondary to the service-connected bilateral knee 
disability was denied by a January 1989 rating decision (and 
clarified by a July 1989 rating decision).  A claim which is 
the subject of a prior final decision may be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  The Board notes that there has 
been a regulatory change with respect to the definition of 
new and material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).   As the veteran filed his claim prior to this 
date, the earlier version of the law remains applicable in 
this case.

In the June 1999 rating decision on appeal, the RO determined 
that new and material evidence had not been submitted to 
reopen the veteran's secondary service connection claim.  The 
Board, however, must make its own determination as to whether 
new and material evidence has been presented to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (1996).

Evidence received since the January 1989 rating decision 
includes (among other evidence) an August 2001 statement from 
a VA physician indicating a relationship between the 
veteran's low back problems and his service-connected knee 
disability.  The Board views this new item of evidence as so 
significant that it must be reviewed in order to fairly 
decide the merits of the veteran's claim.  In other words, 
the Board finds that the evidence is new and material under 
38 C.F.R. § 3.156.  As such, the Board will now adjudicate 
this claim on the merits.

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) provides that VA shall 
make reasonable efforts to notify a claimant of relevant 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining such evidence.  
See 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.102, 
3.159).  In light of the following decision, there is no 
prejudice to the veteran by the Board proceeding with 
appellate review at this time without action to comply with 
the additional notice/development provisions of this new 
legislation.  Similarly, while evidence pertinent to this 
appeal was received at the RO in August 2001, the issue of 
waiver of initial RO consideration of this evidence (or the 
necessity of the issuance of a supplemental statement of the 
case) is moot.

With regard to the service connection issue which is properly 
in appellate status at this time, the veteran contends that 
his low back problems are related to his service-connected 
bilateral knee condition.  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  The Board 
also notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran was granted service connection for a bilateral 
knee disability in April 1980.  His current low back 
disabilities include degenerative disc disease and 
degenerative joint disease.

In an April 2000 letter, the veteran's private physician 
commented as follows:

I also believe that [the veteran's] knees 
cause him to walk with a limp which puts 
awkward stress on his low back.  He 
complains of constant discomfort and pain 
in his low back and I do believe that his 
knee problems contribute to his back 
discomfort.

As for VA health professionals, the Board notes that the 
majority of those expressing an opinion have made statements 
favorable to the veteran's claim.  A July 1998 VA treatment 
note contains the comment that the veteran's back was 
"probably worse" because of his service-connected knees.  
While the veteran's VA physical therapist stated that the 
veteran's back problems "may or may not" be related to his 
knee problems, an opinion from an August 2001 VA examiner is 
unequivocal.  The August 2001 VA physician remarked that 
there was "no medical doubt" that the veteran's ongoing 
back problems were "adjunct" to his service-connected knee 
disability.

Based on a review of the record, the Board finds that service 
connection is warranted for degenerative disc disease and 
degenerative joint disease of the lumbar spine secondary to 
the service-connected bilateral knee disability.  Both 
private and VA physicians have essentially linked the 
veteran's current lumbar spine disabilities to his knee 
disability.  While a contrary opinion from another VA 
examiner (May 1999) is of record, the Board finds that 
service connection for degenerative disc disease and 
degenerative joint disease of the lumbar spine is warranted.  
There is no persuasive basis to weigh the May 1999 VA 
examiner's opinion more than the opinions from the private 
and VA examiners previously referenced.

Under such circumstances, the evidence for and against the 
claim is in approximate balance.  The evidence, therefore, 
does not preponderate against the claimant on the material 
fact of service causation.  In reaching this determination, 
the Board has resolved all reasonable doubt in the veteran's 
favor.  38 C.F.R. § 3.102.


ORDER

Service connection for degenerative disc disease and 
degenerative joint disease of the lumbar spine as proximately 
due to or the result of the service-connected bilateral knee 
disability is granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

